            Case 1:20-cr-00499-LTS Document 16 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            20-CR-499 (LTS)
                                                                       :
KEITH HALLIBURTON and JEREMIAH YOUNG,                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                  The Court has requested that an initial pretrial conference take place via

teleconference on the morning of November 13, 2020, at 10:30 a.m. No conference date, time

or modality can be confirmed before the end of the preceding week, so counsel are requested to

keep their calendars open between the hours of 9 a.m. and 2 p.m. on November 13, 2020, until

further notice.

                  The Court has also requested that each defense counsel be given an opportunity to

speak with his client by telephone for fifteen minutes before the proceeding begins; defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.

                  In advance of the conference, Chambers will provide the parties with further

information on how to access the conference.

        SO ORDERED.

Dated: New York, New York
       October 27, 2020
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge



HALLIBURTON-YOUNG - NOV 13 SCHED REQ ORD.DOCX VERSION OCTOBER 27, 2020                                1
